DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-14, 20, and 22-24 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO ‘723 (WO 2009/060723 A1).
Regarding claims 13 and 24, WO disclosed a flap fitting (4, two fittings provided on respective left and right of the door; see first paragraph of page 3 of the Translation provided by applicant) having a main body (41) attached to a furniture body (1), a support lever (44) rotatably mounted around a first axis (46) on the main body, wherein the support lever is connectable via a second axis (48) to a flap (3) using an attachment (42); and a control lever (443) connectable via a third axis (47) via the attachment to the flap, wherein the control lever is 
Alternatively, WO does not specifically mention a handle as stated in claims 13 and 24.  The examiner takes Official Notice that attaching a handle to a lower end of a flap for actuation of opening/closing is well-known and common in the art (e.g., cited references US 7,794,028 B2, US 7,966,699 B2, and US 7,178,202 B2).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to form a handle at the lower part of the flap of WO for actuation of opening/closing of the flap. 
As to claim 14, a path of the instantaneous center of rotation extends spaced apart from the handle during an opening movement of the flap (fig. 6, 
As to claim 20, WO shows a force accumulator (7) configured to pretension the flap in a closed positon and/or to pretension the flap in an opening range in an opening direction (see Translation provided by applicant, paragraphs 5-8 of page 3).
As to claim 22, WO has a damper (12) to decelerate an opening and/or closing movement of the flap before reaching an end position (see fig. 5).
As to claim 23, the handle of the flap faces downward in a direction of the operator in an open position of the flap (fig. 5).
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over WO ‘723.
In re Reese, 129 USPQ 402.
Similarly, as to claim 16, WO does not specify that the distance between the instantaneous center of rotation and the handle over an entire path during an opening movement is at least 50% of the distance between the handle and the first axis of rotation.  However, it would have been an obvious matter of design choice to make the levers of whatever relative sizes were desired such that the distance between the handle and the instantaneous center of rotation is at least 50% of the distance between the handle and the first axis of rotation during an opening movement, since such a modification would have involved a mere change in the proportions of components.  A change in proportion is generally In re Reese, 129 USPQ 402.
Claims 13-16, 20, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hirtsiefer et al. ‘202 (US 7,178,202 B2) in view of JP ‘809 (JP 2002/038809 A).
Regarding claims 13 and 24, Hirtsiefer et al. discloses the invention as claimed, including a furniture body (1), a flap (8), two flap fittings (9, two fittings on respective left and right of the flap), each fitting comprising a main body (12), a support lever (11) mounted around a first axis (14) on the main body, wherein the supporting lever is connectable via a second axis (17) to the flap using an attachment (15); and a control lever (10) connectable via a third axis (16) via the attachment to the flap, wherein the control lever is articulated via a fourth axis (13) with a control element (18) and the main body,  and the flap is pivotable via a handle (shown in figs 1-4, at the lower part of flap 8).  Hirtsiefer et al. does not show an instantaneous center of rotation of the flap being arranged below the handle in a closed positon and being above the handle in a maximally open position.  JP ‘809 teaches a flap fitting (4) where the instantaneous center of rotation (C13), defined by the lever arms (2 and 42 with first pivot axis C12, second pivot axis C23, third pivot axis C34 and fourth pivot axis C14), is arranged 
As to claim 14, a path of the instantaneous center of rotation extends spaced apart from the handle during an opening movement of the flap (see figs. 3-5 of JP ‘809, second and third pivots C23 and C34 enable the instantaneous center of the flap to space from the handle formed at the lower part of the flap).
Regarding claim 15, Hirtsiefer et al. does not specify that the distance between the instantaneous center of rotation and the handle is greater than the length of the supporting lever in the closed position.  However, it would have been an obvious matter of design choice to make the levers of whatever relative In re Reese, 129 USPQ 402.
Similarly, as to claim 16, Hirtsiefer et al. does not specify that the distance between the instantaneous center of rotation and the handle over an entire path during an opening movement is at least 50% of the distance between the handle and the first axis of rotation.  However, it would have been an obvious matter of design choice to make the levers of whatever relative sizes were desired such that the distance between the handle and the instantaneous center of rotation is at least 50% of the distance between the handle and the first axis of rotation during an opening movement, since such a modification would have involved a mere change in the proportions of components.  A change in proportion is generally recognized as being within the level of ordinary skill in the art.  In re Reese, 129 USPQ 402.
As to claim 20, Hirtsiefer et al. shows a force accumulator (19, 20, 21, see fig. 5) configured to pretension the flap in a closed position and/or in an opening range in an opening position.

As to claim 23, the handle pull of the flap of JP ‘809 faces downward in a direction of the operator in an open position of the flap (figs. 2-4).
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hirtsiefer et al. and JP ‘809 as applied to claims 13-16, 20, and 22-24 above, and further in view of Giovannetti ‘444 (US 2006/0174444 A1).
The combination of Hirtsiefer et al. and JP discussed above does not show the control element being a gear wheel engaging a further gear wheel arranged with the supporting lever.  Instead, Hirtsiefer et al. forms a contour (18) engaging a roller (20) to transmit rotation of the levers.  Giovannetti teaches a flap fitting having a gear wheel (7) formed on the control lever (5) engaging a further gear wheel (8) arranged with the support lever (6) to transmit rotation of the levers.  Because both Hirtsiefer et al. and Giovannetti teach methods of transmitting rotation between the levers, it would have been obvious to one skilled in the art .  
 Allowable Subject Matter
Claims 17 and 21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.
Examples of the cited references:
US 2008/0121490 A1 (Dubach et al.) shows an actuating device for a flap, having a force accumulator acting on a cam to control the rotation of an actuating arm.
US 7,794,028 B2 (Brunnmayr) shows a flap fitting having two levers detachable attached to the flap.  A spring device is acting on the levers to control the flap into open or closed position.
2,626,420 (Lambert et al.) shows a hinge having one gear section engaging a further gear section of a lever to return the door to a closed position.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK MAH whose telephone number is (571)272-7059.  The examiner can normally be reached on M-F 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-






/CHUCK Y MAH/           Primary Examiner, Art Unit 3677                                                                                                                                                                                             	CM
March 11, 2021